Citation Nr: 0501746	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the veteran provided a thorough 
description of his inservice stressors in a statement dated 
in November 2001, but there are insufficient records to 
corroborate his allegations.  The RO has obtained service 
personnel records, or at least a portion thereof, but has not 
attempted to obtain corroborating evidence through the proper 
channels.  

Further, the RO determined that there were no "clear" 
diagnoses of PTSD in the record.  Indeed, the PTSD has been 
diagnosed on more than one occasion.  

Accordingly, this matter is hereby remanded for the following 
directives:

1.  The RO should prepare a summary of 
all the claimed stressors, with as much 
detail as possible.  This summary, along 
with a copy of the veteran's DD 214 and 
service personnel records, should be sent 
to the USASCRUR with a request to provide 
any information that may corroborate the 
veteran's alleged stressors.  If referral 
to USASCRUR or other pertinent sources is 
to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.

2.  Following the above development, if 
necessary the RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD due to 
corroborated stressors.  

3.  Then, after conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




